Tombkins, J.,
delivered the opinion of the Court.
Clark, the defendant in error, summoned Odie, the plaintiff in error, to appear before a Justice of the Peace. The action was intended to be trespass. Ry the fifth section of the act establishing Justices’ Courts, &c., it is provided K that in all suits a brief statement of the cause of action, and the amount claimed, shall be made in writing and filed with the Justice, and the same or a copy annexed to the summons; that the service thereof shall be by reading the original summons, and the complaint or statement annexed thereto, in the hearing of the defendant, or by leaving' a copy of the same at his dwelling house or usual place of abode, in the presence of one or (13) more white persons of his family above the age of fifteen years,” &c.
Judgment before the Justice was given for the plaintiff, and on a new trial in the Circuit Court, a judgment was given for plaintiff, defendant here; to reverse this judgment Odie prosecutes his writ of error. On inspection of the record we find that Clark filed no statement of his cause of action with the Justice, and that the Circuit Court, after the case came there, allowed him to file such statement. The want of a statement of the cause of action is, in our opinion, an incurable defect in the proceedings before the Justice.
The statement was necessary to give him jurisdiction, and without it we think the Circuit Court had no cause before it. The judgment of the Circuit Court is reversed.